DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/150,917 for a NON-CONDUCTIVE SUPPORT STANDS, filed on 1/15/2021.  This correspondence is in response to applicant's RCE filed on 11/8/2022.  Claims 1-14, 16-19 and 21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-11, 13, 14, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Pub. 2013/0152849) in view of Sweet (U.S. Pat. 5,685,107).
Regarding claim 1, Yang teaches a support stand for supporting objects, the support stand comprising: a pedestal having a first end and a second end; a pedestal extension member configured to vertically extend the pedestal, the pedestal extension member having a first end and a second end, the second end of pedestal extension member being releasably secured to the first end of the pedestal; a saddle having a support member that includes an orifice with a removable cap (318), wherein the first end of the pedestal extension member is at least partially positioned in the orifice; and a base attached to the second end of the pedestal; but does not teach that the pedestal, saddle and base are formed of a non-conductive material.  Sweet, however, teaches a support stand wherein the pedestal, saddle and base are formed of a non-conductive material (hard plastics; col. 5, lines 14-15) as an alternative to metal.  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the stand wherein the pedestal, saddle and base are formed of a non-conductive material since a wide variety of other materials can be used to construct the stand in order to conserve costs and provide additional material benefits, and further, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

[AltContent: textbox (saddle)][AltContent: arrow]
    PNG
    media_image1.png
    786
    379
    media_image1.png
    Greyscale

[AltContent: textbox (support member)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (orifice)]
[AltContent: textbox (1st end of pedestal extension)][AltContent: arrow]

[AltContent: textbox (2nd end of pedestal extension)][AltContent: arrow][AltContent: textbox (pedestal extension member)][AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (1st end of pedestal)][AltContent: textbox (pedestal)]
[AltContent: arrow]




[AltContent: textbox (2nd end of pedestal)][AltContent: arrow]

[AltContent: textbox (base)][AltContent: arrow]






Regarding claim 2, Yang and Sweet teach the stand of claim 1, wherein the saddle includes at least one flange (313, Fig. 2) extending from the support member.
Regarding claim 3, Yang and Sweet teach the stand of claim 2, wherein the at least one flange includes a plurality of apertures therethrough (see Fig. 2).
Regarding claim 4, Yang and Sweet teach the stand of claim 1, wherein the removable cap when removed provides access to an interior of the orifice.
Regarding claim 5, Yang and Sweet teach the stand of claim 1, wherein the support member includes a recess portion (holes, Fig. 4) configured to receive an object (screws).
Regarding claim 6, Yang and Sweet teach the stand of claim 5, wherein the at least one flange extending from the support member includes at least one aperture (on member 313) for passing one or more objects (rivets)through the at least one aperture such that the one or more objects extend parallel to the recess portion of the support member.
Regarding claim 8, Yang and Sweet teach the stand of claim 1, wherein the saddle is rotatable relative to the pedestal extension member.
Regarding claim 9, Yang and Sweet teach the stand of claim 1, wherein the base is fixedly attached to the second end of the pedestal.
Regarding claim 10, Yang and Sweet teach the stand of claim 1, wherein the base is removably attached to the second end of the pedestal.
Regarding claim 11, Yang and Sweet teach the stand of claim 10, wherein the base comprises a female portion (Fig. 7) dimensioned to receive a corresponding male portion (325”) extending from the pedestal to removably attached the base to the pedestal.
Regarding claim 13, Yang and Sweet teach the stand of claim 1, wherein Sweet teaches that the non-conductive material comprises at least one of concrete, polymer concrete, cementitious resins, fiberglass, fiberglass reinforced resins and plastic (plastics, fiberglass).
Regarding claim 14, Yang teaches a support stand for supporting objects, the support stand comprising: a pedestal having a first end and a second end; a saddle having a support member a plurality of flanges (313, 314, Fig. 2) extending from the support member, the support member having an orifice adapted to receive the first end of the pedestal and a removable cap (318) that forms part of the orifice and when removed provides access to an interior of the orifice; and a base attached to the second end of the pedestal; but does not teach that the pedestal, saddle and base are formed of a non-conductive material.  Sweet, however, teaches a support stand wherein the pedestal, saddle and base are formed of a non-conductive material (hard plastics; col. 5, lines 14-15) as an alternative to metal.  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the stand wherein the pedestal, saddle and base are formed of a non-conductive material since a wide variety of other materials can be used to construct the stand in order to conserve costs and provide additional material benefits, and further, it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.












[AltContent: textbox (saddle)][AltContent: arrow]
    PNG
    media_image1.png
    786
    379
    media_image1.png
    Greyscale

[AltContent: textbox (support member)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (orifice)]
[AltContent: textbox (1st end)][AltContent: arrow]


[AltContent: textbox (pedestal)][AltContent: arrow]







[AltContent: textbox (2nd end)][AltContent: arrow]

[AltContent: textbox (base)][AltContent: arrow]





Regarding claim 17, Yang and Sweet teach the stand of claim 14, wherein the support member includes a recess portion (holes, Fig. 4) configured to receive an object (screws).
Regarding claim 18, Yang and Sweet teach the stand of claim 17, wherein each of the plurality of flanges includes at least one aperture (on member 313) extending therethrough for passing one or more objects (rivets) through the at least one aperture such that the one or more objects extend parallel to the recess portion of the support member.
Regarding claim 21, Yang and Sweet teach the stand of claim 14, wherein Sweet teaches that the non-conductive material comprises at least one of concrete, polymer concrete, cementitious resins, fiberglass, fiberglass reinforced resins and plastic (plastics, fiberglass).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-11, 13, 14, 17, 18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7, 12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 18, 2022